Title: To George Washington from Major General Philemon Dickinson, 17 May 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 17th May 1778
                    
                    Your Excellency’s favor of the 13th instant I have recieved—when I mentioned the Establishment of a Post, in such Part of this State, as your Excellency should judge most proper, I meant a Post supplied by our militia; from your Excellency’s letter, I imagine you must have misunderstood me.
                    By the latest accounts recieved from Philadelphia, Sir Harry, either intends to leave the City, or pay your Excellency a visit—from his character, & the enmity which subsists between him & Sir William, I should not be surprized at his making an excursion, in hopes of meeting with a favourable opportunity.
                    A Report prevails here, that he intends passing thro’ this State to New York, I only mention it, as a Report.
                    I am informed, there are a number of Brass Field pieces at Lebanon, as our supply is greatly increased by Genl Burgoyne’s Convention; and the State allmost destitute of Artillery, & no prospect of a supply, except from your Excellency, should be much obliged to you, for two Brass six pounders, if your Excellency can spare them, which shall be taken the greatest care off, by Your Excellency’s most Obt Sert
                    
                        Philemon Dickinson
                    
                    
                    
                        P.S. we are in a wretch’d situation, on account of ammunition—we have a little Powder, but no Lead—I can very readily have the cartridges made up, had I the materials.
                    
                